      Case 4:18-cv-00413 Document 99 Filed on 06/11/21 in TXSD Page 1 of 1
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                           June 11, 2021
                      UNITED STATES DISTRICT COURT
                                                                        Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION
VINCENT HENDERSON,                      §
                                        §
        Plaintiff.                      §
                                        §
VS.                                     § CIVIL ACTION NO. 4:18-cv-00413
                                        §
HARRIS COUNTY, et al.,                  §
                                        §
        Defendants.                     §
                                     ORDER
       The dispositive motion deadlines set forth in Dkt. 98 are suspended.

       SIGNED this 11th day of June 2021.



                                      ______________________________
                                              ANDREW M. EDISON
                                       UNITED STATES MAGISTRATE JUDGE
